IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PITTsBURGH

KENNETH sTAFFoRD, §
) 2;17-CV-00749-MJH

Plaimifr, §

vs. )

)

TRooPER JosEPH B. MoRRIs; )

TRooPER DANIEL HARRis; TRooPER §

JosEPH YURAN; TRooPER RoNALD )

FLAGLEY; coRPoRAL DANIEL )

siNDLINGER; AND JoHN DoEs 1-10 )

)

)

Defendants, )

)

OPINION

Plaintiff, Kenneth Stafford, brings 42 U.S.C. § 1983 claims, asserting violations of his
rights under the Fourth and Fourteenth Amendments to the United States Constitution. He bases
his claims upon allegations that Defendants’ actions constituted malicious prosecution, false
arrest, and false imprisonment (ECF No. 21). Pending before the Court is a Motion for
Summary Judgment, filed by Defendants, Ronald Flagley, Daniel Harris, Joseph B. Morris,
Daniel Sindlinger, and Joseph Yuran. 1 (ECF No. 45). Upon consideration of the Amended
Complaint (ECF No. 21); Defendants’ Answer and Affirmative Defenses (ECF No. 26);
Defendants’ Motion for Summary Judgment, Brief in Support, Appendix, and Concise Statement
of Material Facts (ECF Nos. 45-48); Plaintiff’ s Brief in Opposition, Plaintiff’ s Response to

Defendants’ Statement of Facts, and Plaintiff s Supplemental Statement of Facts (ECF No. 57);

 

1 ln his Brief in Opposition to Defendants Motion for Summary Judgment, Mr. Stafford has Withdrawn his
claims as to Defendants, Daniel Harris, Joseph Yuran, Ronald Flagley, and Dan Sindlinger. (ECF No. 57).
Accordingly, as regard Defendants, Har'ris, Yuran, Flagley, and Sindlinger, they will be dismissed from the case
with prejudice, by separate order

Defendants’ Response to Plaintiff` s Statement of Material and Disputed Facts (ECF No. 62);
Defendants’ Reply Brief (ECF No. 63); and the arguments of counsel, Defendants’ Motion for
Summary Judgment is granted.
I. Background

On or about February 24, 2015, Trooper Daniel Harris of the Pennsylvania State Police
responded to an incident of attempted child luring, as reported by two children (the “First
Victim” and the “Second Victim”). (ECF No. 48 at M l-Z). The two children were walking to
the bus stop when a man, driving a dark green pickup truck, approached them and offered them a
ride. Ia’. at 13. The children described the perpetrator as a white male, in his 50s, with a thin
build, short brown hair, a “mostly gray full bushy beard,” who was wearing a brown baseball hat
and “transition” style glasses. Id. One of the children stated that the same man, driving a dark
green pickup truck, had approached her a few weeks earlier Id. Trooper Harris completed his
report, but he had no other involvement in the investigation Id. at il 4.

On or about April 6, 2015, Trooper Joseph Yuran responded to an attempted child luring
incident, wherein a child (“Third Victim”) told Trooper Yuran that an “old white man in a white
truck stopped him and asked him if he wanted any candy.” Ia’. at 11 5. The child further
described the man as “wearing a brown baseball cap, glasses and having a 4-inch-long salt and
pepper beard.” Id. Trooper Yuran thereafter prepared a report, and later spoke to Corporal
Sindlinger about this incident Ia'. at il 6 and ECF No. 47-3 at p. 8.

On or about April l3, 2015, Corporal Daniel Sindlinger responded to an attempted child
luring incident, wherein the child (“Fourth Victim”) described a white man in a white truck
asking for help looking for his dog. Id. at il 7. The child described the man as a male in his 40s

to 50s, with salt and pepper hair, and a goatee. Ia’. ln his report, Corporal Sindlinger indicated

that he learned of the other incidents from speaking with Trooper Yuran. (ECF No. 47-3 at p. 8).
ln his report, Corporal Sindlinger noted the Fourth Victim identified a white pickup truck, and
later learned of an incident involving a tan pickup truck. ld. at il 8. When later deposed about
his report, Corporal Sindlinger testified that he had no explanation for why he reported a tan
pickup, when no such color had been identified by any of the interviewed victims. (ECF No. 57-
l at 11 8).

On April 15, 2015, Mrs. Stafford reported to the Pennsylvania State Police that her
husband, Kenneth Stafford, was missing from their home. (ECF No. 48 at MlO, ll). Mr.
Stafford left a note for his family, indicating that stress had brought him to “his breaking point,”
and he “was having crazy thoughts go through his head.” Id. at M lO, ll. Trooper Flagley
responded, and he completed a missing person incident report. Ia'. at W 12-13. l\/lrs. Stafford
also provided Trooper Flagley with a physical description of Mr. Stafford. (ECF No. 57-7 at
EX. I).

Another Trooper, Trooper Morris, continued to investigate the child luring incidents as
had been reported upon by Troopers Harris, Yuran, and Sindlinger. During the course of his
investigation, Trooper l\/lorris learned at “roll call” that Mr. Stafford had been reported missing.
Id. at il l4-15. Based upon the similarity between Mr. Stafford’s physical characteristics and the
children’s descriptions of the perpetrators, and because of temporal proximity of l\/lr. Stafford’s
disappearance and publication of a press release regarding the child luring incidents, Trooper
Morris developed an interest in Mr. Stafford as a suspect. Id. Trooper Morris developed a photo
lineup of individuals, who looked similar to the photo of Mr. Stafford. (ECF No. 48 at ll 16).
Trooper Morris then presented the photo lineup to the child victims. Id. One of the victims, the

Third Victim, identified Mr, Stafford as the perpetrator in the photo lineup. Id. at ll l7.

Trooper l\/Iorris then obtained a Google Earth photo of Mr. Stafford’s residence, which
showed a tan or green pickup truck, and a white pickup truck. Id. at ill 8. The two trucks were
owned by Mr. Stafford and his son. Id. Mr. Stafford owned a champagne colored 1999 Ford
pickup, while his son owned a white 1999 Chevrolet pickup. Id at ilil 19-20. Trooper Morris
completed a criminal complaint, with an executed affidavit of probable cause (“the Affidavit”),
which included summaries of reports from the other troopers, a report that the Third Victim
positively identified Mr. Stafford in the photo lineup, and information regarding the two pickup
trucks at Mr. Stafford’s residence Id. at il 21. Trooper Morris submitted the Complaint and
Affidavit to the local magistrate, who issued an arrest warrant on April 20, 2015. Id. Mr.
Stafford was arrested and charged with two felony counts of child luring (18 Pa.C.S. § 2910),
one misdemeanor count of child luring (18 Pa.C.S. § 2910), and one count of flight to avoid
apprehension or punishment (18 Pa.C.S. § 5126). (ECF No. 57-7 at Ex. J). Following a trial,
the jury returned a verdict of not guilty on all charges Id. at Ex. K.

II. Standard of Review
a. General Standard

Summary judgment may only be granted where the moving party shows that there is no
genuine dispute about any material fact, and that judgment as a matter of law is warranted Fed.
R. Civ. P. 56(a). Pursuant to F ederal Rule of Civil Procedure 56, the court must enter summary
judgment against a party who fails to make a showing sufficient to establish an element essential
to his or her case, and on which he or she will bear the burden of proof at trial. Celotex Corp. v.
Catrett, 477 U.S. 317, 322 (1986). ln evaluating the evidence, the court must interpret the facts
in the light most favorable to the nonmoving party, drawing all reasonable inferences in his or

her favor. Watson v. Abington Twp., 478 F.3d 144, 147 (3d Cir. 2007).

ln ruling on a motion for summary judgment, the court’s function is not to weigh the
evidence, make credibility determinations, or determine the truth of the matter; rather, its
function is to determine whether the evidence of record is such that a reasonable jury could
return a verdict for the nonmoving party. Reeves v. Sana’erson Plumbz'ng Prods., Inc., 530 U.S.
133, 150-51 (2000) (citing decisions); Anderson v. Lz`berly Lobby, 477 U.S. 242, 248-49 (1986);
Simpson v. Kay Jewelers, Div. ofSterling, Inc., 142 F.3d 639, 643 n. 3 (3d Cir. 1998). The mere
existence of a factual dispute, however, will not necessarily defeat a motion for summary
judgment Only a dispute over a material fact-that is, a fact that would affect the outcome of
the suit under the governing substantive law-will preclude the entry of summary judgment
Lz'berty Lobby, 477 U.S. at 248.

b. Summary Judgment and Probable Cause

The United States Court of Appeals for the Third Circuit has noted the “tension inherent
in evaluating probable cause at the summary judgment stage.” Dempsey v. Bucknell Univ., 834
F.3d 457, 468 (3d Cir. 2016). At the summary judgment stage, conflicting evidence of a material
fact negates the entry of summary judgment, but the “probable cause standard by definition
allows for the existence of conflicting, even irreconcilable, evidence.” Id. Thus, when examining
probable cause at the summary judgment stage, the Third Circuit Court explained that, although
courts “view the facts in the light most favorable to the nonmoving party, it does not follow that
we exclude from the probable cause analysis unfavorable facts an officer otherwise would have
been able to consider.” Id. The Dempsey Court instructed that instead, courts should
“view all such facts and assess whether any reasonable jury could conclude that those facts,
considered in their totality in the light most favorable to the nonmoving party, did not

demonstrate a “fair probability” that a crime occurred.” Id. (emphasis in original). The Court

explained that “[o]nly then would the existence of conflicting evidence rise to the level of a
“genuine dispute as to any material fact” such that summary judgment would be inappropriate.”
Id. Accordingly, when assessing probable cause, “the summary judgment standard must tolerate
conflicting evidence to the extent it is permitted by the probable cause standard.” Id.

While the question of probable cause is generally left to the jury, a court may conclude
that probable cause exists as a matter of law “if the evidence, viewed most favorably to lthe
nonmoving party], reasonably would not support a contrary factual finding.” “A ‘common sense’
approach lmust be taken] to the issue of probable cause’ and a determination as to its existence
must be based on the ‘totality of the circumstances.”’ Goodwin v. C0nway, 836 F.3d 321, 327
(3d Cir. 2016).

III. Discussion

l\/lr. Stafford argues that Trooper l\/lorris’s Affidavit in support of the arrest warrant
contains materially false statements and reckless omissions of material facts, which renders the
warrant invalid. For Mr. Stafford to sustain his Malicious Prosecution, False Arrest, and False
lmprisonment claims, he is required to prove that he was arrested without probable cause. To
prove malicious prosecution under Section 1983, a plaintiff must show that:

(1) the defendants initiated a criminal proceeding;
(2) the criminal proceeding ended in plaintiffs favor;
(3) the proceeding Was initiated without probable cause;
(4) the defendants acted maliciously or for a purpose other than bringing the plaintiff
to justice; and
(5) the plaintiff suffered deprivation of liberty consistent with the concept of seizure as
a consequence of a legal proceeding
Kossler v. Crisanti, 564 F.3d 181, 186 (3d Cir. 2009) (emphasis added). Similarly, in a Section

1983 claim for either false arrest or false imprisonment under the Fourth Amendment, a plaintiff

must show:

(1) that there was an arrest; and
(2) that the arrest Was made Without probable cause.

James v. Cin 0f Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012) (citation omitted) (emphasis
added). “An officer has probable cause to arrest when ‘the facts and circumstances within the
arresting officer’s knowledge are sufficient in themselves to warrant a reasonable person to

391

believe that an offense has been or is being committed by the person to be arrested. Torres v.
Borough ofBarrington, No. 16~cv-06l34, 2017 WL 3189448, at *3 (D.N.J. July 27, 2017)
(quoting Wilson v. Russo, 212 F.3d 781, 789 (3d Cir. 2000)). Trooper l\/lorris argues that he had
probable cause for Mr. Stafford’s arrest.

ln addition, Trooper l\/lorris contends that he has qualified immunity from this lawsuit,
because Mr. Stafford’s arrest and prosecution was supported by probable cause, such that there
was no constitutional violation. “‘ [G]ovemment officials performing discretionary functions,
generally`are shielded from liability for civil damages insofar as their conduct does not violate
clearly established statutory or constitutional rights of which a reasonable person would have
known.”’ Ana'rews v. Scuillz', 853 F.3d 690, 697 (3d Cir. 2017) (citations omitted). Therefore,
since Mr. Stafford’s false arrest and malicious prosecution claims hinge upon an absence of
probable cause, the alleged constitutional violation at issue turns on whether “a reasonable
officer could have believed that probable cause existed to arrest the plaintiff at that time.” Id.
Accordingly, the qualified immunity defense coincides with the merits of Mr. Stafford’s claims.
A finding of probable cause would, therefore, entitle Trooper Morris to qualified immunity to bar

Mr. Stafford’s claims, because Mr. Stafford cannot establish an essential element of his claims if

he does not prove that there was no probable cause for Trooper l\/lorris’s action against Mr.

Stafford.

A. Applicable LaW

ln evaluating whether an officer’s affidavit establishes probable cause, the court focuses
its analysis on whether the officer “‘knowingly and deliberately, or with a reckless disregard for
the truth, made false statements or omissions that create[d] a falsehood in applying for a
warrant.”’ Sherwood v. Mulvz'hz'll, 113 F.3d 396, 399 (3d Cir. 1997). As set forth by the Third
Circuit:

we must concentrate on two elements: first, whether “the officer, with at least a

reckless disregard for the truth, ‘made false statements or omissions that create[d]

a falsehood in applying for a warrant,’ and second, whether those assertions or

omissions were ‘material, or necessary, to the finding of probable cause. ”’
Andrews, 853 F.3d at 697 (quoting Dempsey, 834 F.3d at 468-69) (other citations omitted). As
regards the first element, the Third Circuit has explained that “(l) omissions are made with
reckless disregard for the truth when an officer recklessly omits facts that any reasonable person
would know that a judge would want to know; and (2) assertions are made with reckless
disregard for the truth when an officer has obvious reasons to doubt the truth of what he or she is
asserting.” Wilson, 212 F.3d at 783. F or the second element, the materiality of the omissions is
determined by “excis[ing] the offending inaccuracies and insert[ing] the facts recklessly omitted,
and then determin[ing] whether or not the ‘corrected’ warrant affidavit would establish probable
cause.” Wilson, 212 F.3d at 789, citing Sherwood, 113 F.3d at 399.

The Third Circuit has clarified that “when a court determines that information was
asserted or omitted in an affidavit of probable cause with at least reckless disregard for the truth,
it must perform a word-by-word reconstruction of the affidavit.” Dempsey, 834 F.3d at 470.

Thus, the three-step procedure the Court must follow is:

First, we assess the evidence the plaintiff asserts were recklessly omitted or
recklessly asserted from the affidavit Next, we reconstruct an affidavit that

includes any recklessly omitted information And finally, we assess the
materiality of the omitted information to the probable cause determination

Id.

1. Reckless omission

To determine whether information was recklessly omitted, the Court asks whether the
officer withheld “a fact in his ken that ‘[a]ny reasonable person would have known that this was
the kind of thing the judge would wish to know.”’ Dempsey, 834 P`.3d at 470 (quoting Wilson,
212 F.3d at 788) (quoting United States v. Jacobs, 986 F.2d 1231, 1235 (8th Cir. 1993))).

lnherent in this inquiry are two requirements First, the officer must have

knowledge of the information alleged to have been recklessly omitted. For this

reason, we look only to the information available to the officer at the time of the

swearing of the affidavit of probable cause. Second, the information must be

relevant to the existence of probable cause. The relevance requirement “ensures

that a police officer does not ‘make unilateral decisions about the materiality of

information”’ by enabling a magistrate to decide independently, on the basis of an

affidavit containing all relevant information, whether the circumstances give rise

to probable cause. [Reea’y v. Evanson, 615 F.3d 197,] 213 [(3d Cir. 2010)]

(quoting Wilson, 212 F.3d at 787); At the same time, however, it recognizes that

for practical reasons courts simply “cannot demand that police officers relate the

entire history of events leading up to a warrant application.” Wilson, 212 F.3d at

787.
Dempsey, 834 F.3d at 471. ln doing so, the Court exercises “scrupulous neutrality”; the Court
does “not engage the ‘deliberately slanted perspective’ it must use to make the ultimate
determination as to whether summary judgment is appropriate.” ]d. (quoting Reedy 615 F.3Cl at
214 n. 24).

2. False assertions

“Unlike omissions, assertions can be made with reckless disregard for the truth even if
they involve minor details_recklessness is measured not by the relevance of the information,

but the demonstration of willingness to affirmatively distort truth.” Wilson, 212 F.3d at 788. “ln

applying the reckless disregard test to assertions, lthe Third Circuit] [has] borrowed from the free

speech arena and equated reckless disregard for the truth with a ‘high degree of awareness of [the
statements'] probable falsity.”’ ]d. (quoting Lz'ppay v. Chrz'stos, 996 F.2d 1490, 1501 (3d Cir,
1993 (other citation omitted). “An assertion is made with reckless disregard when ‘viewing all
the evidence, the affiant must have entertained serious doubts as to the truth of his statements or
had obvious reasons to doubt the accuracy of the information he reported.”’ Id. (quoting United
States v. Clapp, 46 F.3d 795, 801 n 6 (8th Cir. 1995)).

B. Trooper Morris’s Affidavit of Probable Cause

l\/lr. Stafford contends that Trooper l\/lorris recklessly omitted facts from the affidavit of
probable cause, and made reckless misleading assertions of fact, as to the following categories:
the physical description of the perpetrator(s), the descriptions of hair and beard, information
received from l\/lr. Stafford’s family, the photographic lineup, and description of the vehicles.
He argues that the omissions and false statements are material, because, had Trooper Morris
added the omitted information to his affidavit and corrected his misleading and false statements,
the Affidavit would not have established probable cause for the issuance of the warrant to arrest
Mr. Stafford. To analyze whether or not Trooper Morris had probable cause, the Court must
determine whether the officer’s omissions or false statements were made with a reckless
disregard for the truth. Andrews, 853 F .3d at 697. If so, the Court then considers, with the aid of
a reconstructed affidavit, whether the omissions and misleading assertions were material ]a'.

ln his Brief in Opposition (ECF No. 57), Mr. Stafford produced a proposed reconstructed
affidavit to support his argument that the omissions and misleading assertions were material.
For purposes of considering Mr. Stafford’s argument, that his reconstructed affidavit, when
viewed in a light most favorable to him for purposes of summary judgment would have

precluded a finding of probable cause, this Court initially assumes that Trooper Morris’s

10

omissions and false statements from his affidavit were made with reckless disregard for the truth.
lf the materiality analysis leads to the conclusion that the alleged omissions and false statements
were material, then this Court will assess whether said omissions and statements were made with
reckless disregard for the truth.

To determine materiality, the Court determines whether any omitted facts and false
assertions would establish probable cause. See Wilson, 212 F.3d at 789. Mr. Stafford’s

proposed reconstructed affidavit is as followsz:

On 2/24/2015, Tpr. HARRIS, PSP Mercer was assigned to respond to 82 Piersons
Road, Perry Twp. Mercer County. Upon his arrival, he spoke with a juvenile
female, 12 yoa and a juvenile male, 8 yoa who reported to him that earlier in the
day when they arrived home from school, a male subject pulled his vehicle up
alongside them as they were walking down Pierson’s Road near the intersection
of Beatty School Road. They indicated that the male asked them if they wanted a
ride. They indicated that they didn’t answer and continued on to their residence as
the subject drove away. They indicated that approximately two weeks earlier, they
were walking home from in the same manner (sic) after school in the same area
when the same male subject in the same vehicle stopped near then (sic) and
yelled, “hey little boy! ” They related that they didn’t answer the subject and
hurried to their residence as he drove away. They described the subject as a white
male, [thin build] approximately 50 yoa, gray [brown]hair with a gray beard
wearing transition style glasses wearing a brown baseball cap. They indicated that
the subject both times was operating a dark green er-brewnpickup truck. They
related that the truck smelled strongly of cigarettes and had trash on the
dashboard.

On 04/07/2015, Tpr YURAN was assigned to respond to 236 Beatty
School Road, Perry Twp. Mercer County. Upon his arrival, Tpr. YURAN met
with a juvenile male, 9 years of age with his parents The male indicated that on
04/06/2015 at approximately 2000 hours, he was standing out in his front yard
watching deer in a field across the street. The juvenile related that he observed a
vehicle pull up to his position and and (sic) the male operator of the vehicle
looked at him for a few seconds before speaking to him. The juvenile indicated
that the male said, “do you want some candy?” The juvenile related that he
became frightened and hurried towards his residence He related that the vehicle
drove away. The juvenile described the male as an older [thin] white male [With

salt and pepper hair; hair that was turning grey]with a-gr~ayor~mostlj#gray
beard wearing a brown baseball cap. [He related that the subject’s beard Was 3 to 5

 

2 The bolded words represent where the Plaintiff has inserted alleged material omissions. Strikethrough
text indicates where the Plaintiff claims materially false assertions were made. The Court has also reproduced the
affidavit with its spelling and grammatical errors.

11

inches in length around the chin, but much shorter in length on the sides and
closer to the ears.] He related that the subject was driving a white pick up truck.
[However, he also related that he did not pay that close attention to the subject.]

On 04/13/2015, Cpl. SINDLINGER, PSP Mercer was assigned to respond to
205 Beatty School Road. Upon his arrival, he met with a 14 year old (sic) juvenile
female and her mother. The juvenile indicated that at approximately 1720 hours on
this date, she was outside the residence in the front yard cleaning up dog feces. She
related that she walked across the road to discard the feces and walked back into the
front yard when she observed a vehicle pull up on Beatty School Road near her. She
related that a male subject in the vehicle said to hear, “l’m looking for my lost dog,
will you help me find him?” She related that he asked her to get into the vehicle. She
related that she refused and he said, “please, l really miss him.” She related that at
that time, he (sic) large dog came around the residence and began barking at the
subject. She related that the subject sped away at a high rate of speed as she turned to
run inside her residence, locking her door behind her. She described the subject as a
white male in his fifties, salt and pepper hair, salt and pepper gotee (sic) which was
longer. She related that the male was operating a white extended cab pickup truck
when he fled west one Beatty School Road towards Greenville, PA.

lt was observed that the three aforementioned residences are with site (sic) of
one another.

On 04/14/2015, a press release was submitted to local news media regarding
these incidents including a description of the actor and the vehicles involved.

On 04/15/2015, Tpr. FAGLEY was assigned to respond to 3785 Perry
th(sic), Sandy Creek Twp. Mercer County for the report of a missing endangered
person Upon his arrival, he spoke with Doreen STAFFORD who indicated that she
came home and found a note left by her husband, Kenneth STAFFORD, indicating
that he had left and was not returning The note eluded to suicide, but was not clear.
K. STAFFORD state (sic) in the note that he was having “crazy thoughts” and didn’t
know how to handle them. D. STAFFORD related that K. STAFFGRD had gone that
day and renewed his motorcycle registration which was not to expire for several
months. She related that he had withdrawn a considerable amount of money from the
bank and taken his medications with him. She related that he had apparently left on
his motorcycle and taken two hand guns with him. D. STAFF()RD provided a

physical description of K STAFFORD. Several-other_fam-iiy-mem-bers-were

this-mid-had-xie-\dea~Wh§Lhe-weuid-doth+s [D. STAFFORD communicated that
K. STAFFORD had health problems over the past year, that D STAFFORD

and K. STAFF()RD had been fighting lately. Brian STAFFORD, K.
STAFFORD’S son, also communicated that K. STAFFORD was overly stressed
With D. STAFFORD recently and that there had been arguments.]Tpr. FAGLEY
took a missing/endangered persons’s (sic) report and entered K. STAFFORD into
NCIC as a missing and engangered (sic) person Later on this date, Tpr. Fagley
received a phone call from Brian STAFFORD, K. STAFFORD’S son, who indicated
that they had looked on K. STAFFORD’S computer located at the residence and
discovered that prior to leaving, K. STAFFORD had conducted a search for direction
to Elk City, Oklahoma.

 

12

lt was determined that the-phys+eal-deseriptierrprevide-by-D-SMFFQPJD
- - 7- - -7 '--..'.[K STAFFORDisa

White Male, age 59, with a heavy build, weighing approximately 240 pounds.
From a review of K. STAFFORD’s driver’ s license, K. STAFFORD has fully
grey hair and presents with a close-cropped goatee.]

lOn 04/18/2015, Brian STAFFORD communicated to Tpr. FAGLEY that
the STAFFORD family had spoken with K. STAFFORD, Who was returning
home.]

On 04/18/2015, a photographic line up was completed which contained the
photograph of Kenneth STAFFORD.

[On 04/19/2015 at approximately 1550 hours, I presented this line up to
the 14-year-old juvenile female at 205 Beatty School Road. After carefully
reviewing the photographs for approximately 30-40 seconds, the juvenile
indicated that the subject looked similar to two images in the line up, pointing to
K. STAFFORD and another individual.]

On 04/19/2015 at approximately 1609 hours, l presented this line up to the 9
year old (sic) juvenile male at 236 Beatty School Road. After carefully reviewing the
photographs for approximately 15 seconds, the juvenile immediately pointed to K.
STAFFORD’S picture and said, “that’s him.” l asked him how he knew this person in
the photograph He stated, “that’s the guy in the truck that l told police about.” l told
the juvenile if he was one hundred percent positive to circle the picture He did and
signed his name below it. [I did not take any steps to ensure that the 9-year-old
juvenile understood the difference between truth and lies.]

[On 04/19/2015 at approximately 1615 hours, I presented this line up to
the 12-year-old juvenile female at 82 Piersons Road, who saw the subject on two
occasions. After carefully reviewing the photographs for approximately 30
Seconds, the juvenile she did not recognize anyone in the lineup.] [I did not
present this line up to the 8-year-old juvenile male at 82 Piersons Road.]

On 04/20/2015, a satellite image was obtained from Google Earth of K.
STAFFORD’S residence From this image, I was able to view what appeared to be a
tan or green pick up truck and a white extended pick up truck parked in the driveway
of the residence

 

(ECF No. 57 at pp. 15-18).

The Affidavit contained the victim descriptions of the perpetrator as being thin, having

brown, salt and pepper, or “tuming gray,” hair, that he had a beard 3 to 5 inches in length around

the chin, and shorter in length on the sides and close to the ears, and that he was driving a dark

green pickup. The Affidavit also contained Mr. Stafford’s description as being a white male, age

59, weighting about 240 pounds, and with a heavy build. ln addition, the Affidavit noted that

Mr. Stafford’s driver’s license photo shows him with fully gray hair and a close-cropped goatee

The Plaintiff s reconstructed affidavit incorporates additional and corrected information that was

13

provided to Trooper Fagley by Mr. Stafford’s family, plus a more complete description of the
photographic lineups.

Following careful consideration of the totality of the reconstructed affidavit and
excluding all alleged misstated representations that l\/lr. Stafford has stricken from Trooper
Moiris’s Affidavit, this Court finds that a neutral, detached magistrate, reviewing the
reconstructed affidavit in a common-sense manner and considering all the circumstances, would
conclude that probable cause to arrest Mr. Stafford had been established in light of the multiple
and substantially consistent reports from the victims, the proximity of the incidents, and the close
connection between the media report of the child luring incidents and Mr. Stafford’s
disappearance Further, Victim Three’s positive identification of l\/lr. Stafford from the
photographic line-up weighs heavily in favor of this determination

With regard to victim witnesses, a victim’s identification of a party as the perpetrator
may validly provide probable cause to charge that party. See Wilson 212 F.3d at 790-91 (victim
identification constitutes probable cause). “When an officer has ‘received his information from
some person-normally the putative victim or an eye witness-who it seems reasonable to believe
is telling the truth,’ he has probable cause.” Gramenos v. Jewel Cos., 797 F.2d 432, 439 (7th
Cir.1986), cert. denied 481 U.S. 1028 (1987); See also Grl`mm v. Churchz'll, 932 F.2d 674, 675
(7th Cir. 1991). The Third Circuit has cited Gramenos with approval in holding that it was
reasonable for the police to believe an eyewitness was telling the truth when they initiated the
prosecution Merkle v. Upper Dablz`n Sch. Dz'st., 211 F.3d 782 (3d Cir.2000); See also Sharrar v.
Felsing, 128 F.3d 810, 818-19 (3d Cir. 1997); Waters v. Cheltenham Twp., 700 F. App'x 149,

153 (3d Cir. 2017).

14

The Third Circuit has held that victim witness statements are typically sufficient to
establish probable cause in the absence of “[i]ndependent exculpatory evidence or
substantial evidence of [a] witness's own unreliability” that “outweigh[s]” the probable cause
that otherwise exists.” Wilson, 212 F.3d at 790; Sharrar, 128 F.3d at 818 (“When a police officer
has received a reliable identification by a victim of his or her attacker, the police have probable
cause to arrest.”). The Third Circuit has held that no reasonable jury could find a lack of
probable cause where a victim identified the arrestee in a photo array, but other evidence
suggested the perpetrator was significantly taller than the arrestee, a different victim did not
identify the arrestee, and another witness claimed to have seen the arrestee at the time of the
crime, Wilson, 212 F.3d at 791-92. The Court has also found probable cause where a victim first
identified a different person as her assailant before changing her story to identify the
arrestee Sharrar, 128 F.3d at 818-19. Thus, some “unreliability or exculpatory evidence” will
not “fatally undermine[ ]” probable cause otherwise established Dempsey v. Bucknell Univ., 834
F.3d 457, 477-78 (3d Cir. 2016).

Here, the Third Victim positively identified Mr. Stafford in a photographic lineup.
Although Plaintiff suggests, the reconstructed affidavit should have included language that
Trooper Morris did not take any steps to ensure that the Third Victim, a 9-year-old juvenile,
understood the difference between truth and lies, the absence of such information does not support
that the Third Victim was inherently unreliable or that Trooper Morris had a reason to believe
that the Third Victim’s identification was not reliable The absence of such representation in the
affidavit also does not support Plaintiff s argument that the Second Victim had a made a mistake
in his positive photo identification Further, Mr. Stafford cites no legal authority to establish that

Trooper l\/lorris was required to take additional steps to ensure that the Third Victim understood

15

the difference between truths and lies in relation to an affidavit of probable cause.3 Review of
the reconstructed Affidavit does not extinguish the probable cause that was created by the Third
Victim’s positive photo identification of l\/lr. Stafford. The Third Circuit has stated that
“independent exculpatory evidence or substantial evidence of the witness’s own unreliability that
is known by the arresting officers could outweigh the identification such that probable cause
would not exist.” Wilson 212 F.3d at 790. However, in the present case, the reconstructed
affidavit does not present independent exculpatory evidence that the Third Victim was inherently
unreliable

After considering all of the added-in omissions and discounting all stricken alleged
misstatements within the reconstructed affidavit, there is no question of material fact presented
The omissions and misstatements were not material or necessary to the finding of probable
cause The variations regarding the descriptions of the perpetrator, as compared to Mr.
Stafford’s characteristics were minimal. Under the totality of circumstances such discrepancies
even assuming they were recklessly made, would not affect the existence of probable cause in
this case ln addition, none of the information provided by Mr. Stafford’s family was
inconsistent with, or exculpatory, as to Mr. Stafford having apparently fled the area shortly after
the media reported the child luring incidents The Court finds that no reasonable jury could
conclude that the reconstructed affidavit failed to establish a “fair probability” that a crime
occurred and that l\/lr. Stafford was the perpetrator of the crime Thus, the purported omissions

and/or misstatements were not material

 

3 The Pennsylvania Superior Court has stated that “[w]e know of no law [. . .]that courts must
specifically evaluate a child informant's “competency” while reviewing an affidavit of probable cause
Com. v. Aclams, No. 1459 MDA 2015, 2016 WL 2991061, at *7 (Pa. Super. Ct. May 24, 2016).

16

IV. Conclusion

The Court concludes that Trooper l\/lorris’s Affidavit in support of his application for an
arrest warrant did not contain material omissions or false statements of fact, which would defeat
the finding of probable cause by the magistrate court Thus, Trooper l\/lorris had probable cause
to file his complaint, and the warrant was properly issued. The warrant, which was issued, was
valid. Therefore, Mr. Stafford cannot establish an essential element of his claims for malicious
prosecution, false arrest, and false imprisonment Accordingly, Defendants’ l\/lotion for
Summary Judgment is granted Judgment is entered in favor of Defendants and against the Mr.
Stafford on Count l of the Amended Complaint A separate Order will be entered consistent
with this opinion

BY THE COURT:

, /z§:»'/. jr / `\' ,{j/
"" """`/j if §7€1.,»§>2‘7¢4¢7! /f' ' ‘ firrer
Maril\yrr']. §orap'

United States District Judge

/"

17

